           Case 1:20-cv-00188-LG-MTP Document 9 Filed 06/16/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   SOUTHERN DIVISION

HULEN PERILLOUX, #170986                                                             PETITIONER

v.                                                   CIVIL ACTION NO. 1:20-cv-188-LG-MTP

WARDEN OF CMCF                                                                     RESPONDENT

                             ORDER DIRECTING RESPONDENT
                    TO FILE ANSWER OR OTHER RESPONSIVE PLEADING

           BEFORE THE COURT is pro se Petitioner Hulen Perilloux’s (“Petitioner”) request for

habeas corpus relief pursuant to 28 U.S.C. § 2254.1     Petitioner is incarcerated with the

Mississippi Department of Corrections at the Central Mississippi Correctional Facility

(“CMCF”) in Pearl, Mississippi.       Petitioner is challenging a conviction and sentence from the

Circuit Court of Pearl River County, Mississippi. After initial review of the Petition [1] and

other pleadings, it is hereby,

           ORDERED that the Respondent, through the Attorney General of the State of

Mississippi, file an answer or other responsive pleading in this cause within twenty (20) days of

the service upon the said Attorney General of a copy of this Order. Respondent shall file with

his answer or other responsive pleading any court documents relevant to the disposition of this

cause including full and complete transcripts of all proceedings in the state court of Mississippi

arising from the charges of unlawful touching in the Circuit Court of Pearl River County,

Mississippi.

           IT IS FURTHER ORDERED that the Clerk of Court shall serve, by certified mail, a

copy of the Petition [1], Petitioner’s signed Motion to Amend [5], Order Transferring to



1
    Petitioner paid the filing fee.
        Case 1:20-cv-00188-LG-MTP Document 9 Filed 06/16/20 Page 2 of 2




Southern Division [6], and Order [8] granting Petitioner’s Motion to Amend filed herein, along

with a copy of this Order upon Attorney General of the State of Mississippi. The Clerk of

Court is also directed to mail a copy of this Order to the Petitioner at his address of record.

       The Petitioner is advised that this Order directing the Respondent to answer does

not reflect any opinion of this Court that the claims contained in the Petition will or will not

be determined to be meritorious.

       Petitioner is warned that his failure to timely comply with any Order of this Court or his

failure to keep this Court informed of his current address will result in the dismissal of this case.

       SO ORDERED AND ADJUDGED, this the 16th day of June, 2020.

                                       s/Michael T. Parker
                                       UNITED STATES MAGISTRATE JUDGE




                                                  2
